In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00224-CR



   TREBORIA LYMYOUS-DEW WALLACE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 42271-B




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       Treboria Lymyous-Dew Wallace appeals from his conviction, on an open plea of guilty,

of aggravated assault with a deadly weapon. The trial was held to the court, and he was

sentenced to six years’ imprisonment. Wallace’s attorney on appeal filed a brief on April 30,

2014, which states that he has reviewed the record. Counsel has provided a detailed summary of

the evidence elicited during the course of the proceeding, briefly explaining the procedural

history and stating that he has found no meritorious issues to raise on appeal. Although Wallace

was informed of his right to file a pro se response, he has not done so.

       Counsel has provided a professional evaluation of the record demonstrating why, in

effect, there are no arguable grounds to be advanced. This meets the requirements of Anders v.

California, 386 U.S. 738, 743–44 (1967); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim.

App. 1981); and High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

       As also required by Anders, counsel has filed a motion with this Court seeking to

withdraw as counsel in this appeal. Counsel mailed a copy of his brief to Wallace on April 27,

2014, along with a copy of his motion to withdraw and a letter informing Wallace of his right to

review the record and file a pro se response.

       We have determined that this appeal is wholly frivolous.            We have independently

reviewed the appellate record and find no genuinely arguable issue. See Halbert v. Michigan,

545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment that no arguable




                                                 2
issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005). 1

           We affirm the judgment of the trial court.




                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:           June 30, 2014
Date Decided:             July 1, 2014

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                         3